                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

     STEPHEN ARY,                                  : Case No. 3:18-cv-00258
                                                   :
             Plaintiff,                            :
                                                   : District Judge Walter H. Rice
     vs.                                           :
                                                     Magistrate Judge Sharon L. Ovington
                                                   :
     COMMISSIONER OF THE SOCIAL                    :
     SECURITY ADMINISTRATION,                      :
                                                   :
             Defendant.                            :


                             REPORT AND RECOMMENDATIONS 1


I.         Introduction

           The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a disability, among other

eligibility requirements. A disability in this context refers to “any medically determinable

physical or mental impairment” that precludes an applicant from engaging in “substantial

gainful activity.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen v. City of New

York, 476 U.S. 467, 469-70 (1986).

           Plaintiff s Steven Ary applied for Disability Insurance Benefits and Supplemental

Security Income in September 2013, asserting his disability started on May 1 2008 and

continued thereafter. After preliminary denials of his applications, Administrative Law




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Judge Mark Hockensmith held a hearing and later denied Plaintiff’s applications based on

his conclusion that he was not under a disability. (Doc. #6, PageID #s 924-37). Upon

appeal of that decision to this Court, the parties stipulated to a remand for further

administrative proceedings.

       After a second hearing before ALJ Hockensmith, during which Plaintiff testified (for

a second time), ALJ Hockensmith again found Plaintiff not disabled and again denied his

applications. (Doc. #6, PageID #s 728-40).

       Plaintiff brings the present case contending (in part) that ALJ Hockensmith erred by

rejecting the opinions of psychological examiner Giovanni M. Bonds, Ph.D., and by relying

on a vocational expert’s testimony “to qualify limitations in the residual functional

capacity.” (Doc. #7, PageID #7). Rather than a remand for further proceedings, Plaintiff

seeks a remand for payment of benefits. The Commissioner finds no error in the ALJ’s

decision and asks the Court to affirm.

II.    Background

       On his asserted disability onset date, Plaintiff was forty-four years old—a younger

person under social security law. In the first half of 2014, he turned age fifty, thus

becoming a person “closely approaching advanced age.” He has a high-school education

and has worked in the past as a machinist and an assistant press operator.

       Plaintiff testified during an administrative hearing before ALJ Hockensmith that he

stopped working because of his mental impairments, especially his difficulty in getting

overwhelmed around people and when communicating with people. (Doc. #6, PageID #73).

He sometimes had difficulty just being around his grandchildren. Plaintiff further testified

                                                2
that he cannot work due to breathing problems and excruciating nerve pain in his legs and

back. Id. at 78. He also has neuropathy in his feet due to diabetes.

       Plaintiff has undergone on-and-off mental-health treatment at TCN Behavioral

Health Services. Id. at 337-89, 412-54, 458-97, 626-62, 682-96.

       A psychological assessment of Plaintiff in 2009 resulted to diagnoses of an anxiety

disorder, polysubstance dependence and assigned a GAF score of 50. Id. at 348. (The GAF

scale was still in vogue at that time.) Plaintiff’s treatment at TCN focused on both his

diagnoses. Id. at 348, 451. He experienced racing thoughts and difficulty sleeping. Despite

receiving treatment for several months, he was ultimately discharged for non-participation.

Id. Plaintiff briefly returned to TCN in 2012 for substance-abuse treatment after being

arrested for trespassing. Id. at 427.

       Plaintiff received treatment at TCN for a third time in July 2013 which continued

through the date of his first administrative hearing in June 2015. Id. at 429. He sought help

for increasing problems with depression and anxiety. He reported restlessness, getting

inadequate sleep, and problems weathering social interactions. Id. During treatment,

Plaintiff described his symptoms as worse when around others. He was forgetful and he felt

as though he “can’t shut off his brain.” Id. at 484. He felt, “energy-shaky inside.” Id.

Abnormalities seen during a mental status examination included an anxious/depressed

mood, a restricted affect, poor concentration, and/or limited insight/judgment. Id. at 489-90,

530, 642, 647-58, 694.

       Plaintiff last attended a diagnostic assessment at TCN in January 2018. Id. at 1245-

56. During the assessment, he reported that the medications prescribed by his primary care

                                              3
physician were not helping his anxiety and depression. Id. at 1246. He said he felt

“depressed a lot of the time” and had little interest in activities. Id. at 1251. “[He] has no

energy, often feels worthless, and hopeless, and sad.” Id. Weekly panic attacks afflicted

him, and he was diagnosed with depressive and general anxiety disorders. Id. at 1255.

       In November 2013, psychologist Dr. Bonds examined Plaintiff at the request of the

Ohio Bureau of Vocational Rehabilitation. By that time, Plaintiff had been homeless for at

least three years. He stayed with either of his two sons or his girlfriend or his friend. He

told Dr. Bonds that for several years, he had experience problems with anxiety, depression,

memory loss, chronic obstructive pulmonary disease, nerve pain in his back and leg, and

pain in his feet from diabetes. Id. at 498.

       Dr. Bonds observed that Plaintiff’s mood seemed depressed. Plaintiff told Dr. Bonds

that he felt very depressed almost every day. Dr. Bonds noted, “He expressed feelings of

worthlessness and helplessness…. [He] reported that he is easily angered but he does not

lash out at people when he gets angry. Instead he withdraws and stays to himself….” Id. at

501. Dr. Bonds also described Plaintiff as “very nervous during the interview. He sat on

the edge of his seat. He frequently bounced his legs. He was squeezing his hands together

and he bit his fingernails. He stated that he is nervous and worried all the time. He is

worried about where he is going to live and how he is going to eat….” Id.

       Dr. Bonds reported that Plaintiff took the Minnesota Multiphasic Personality

Inventory-2 (MMPI-2). “His results indicate that he is experiencing severe distress which

he is openly acknowledging and he perceives himself as having limited personal resources.



                                               4
His results are considered valid and interpretable.” Id. at 504. Dr. Bonds described other

alarming test results:

       [Plaintiff’s] MMPI-2 clinical profile is indicative of a person who is chronically
       worried, tense, and agitated. He is socially uncomfortable and has poor social
       skills and judgment. He has difficulty forming close personal relationships and
       usually is withdrawn, isolated and introverted. These characteristics exacerbate
       his obsessive ruminations. This is a person who is a constant worrier. He is
       depressed, guilt ridden and obsessively preoccupied with his personal
       deficiencies. Suicidal ideation is likely and should be assessed and monitored
       with this individual…. Further evaluation for a thought disorder is suggested
       by these results.

Id. at 504.

       Dr. Bonds diagnosed Plaintiff with generalized anxiety disorder and dysthymic

disorder. Id. at 506. She opined that Plaintiff “is best suited currently for some type of low

stress position in which he works with very few people and mostly works alone. His efforts

to seek employment however may need to be delayed until his anxiety and depression are

brought under better control and decreased.” Id.

       Thirteen months later, Dr. Bonds answered interrogatories. She stated that the

combination of Plaintiff’s psychological and physical symptoms reduces his ability to

concentrate, persist on task, and perform work consistently. Id. at 664. She explained:

       The sense of hopelessness and helplessness that are a part of depression affects
       the ability to cope with pain and to accept and adjust to changes in bodily
       functioning. Also the obsessive ruminating about his problems contributes to
       increased somatic tension and psychophysiological stress responses in the body.

Id. at 665. Dr. Bonds thought that Plaintiff could not withstand the pressure of meeting

normal standards of work productivity without the risk of psychological or physiological

decompensation. Id. at 665-66. She supported this opinion by stating, “Frustration/stress


                                               5
tolerance is low and symptoms are likely to worsen under stressful working conditions.” Id.

at 666. Dr. Bonds also believed that Plaintiff would not be able to behave in an emotionally

stable manner or demonstrate reliability during a normal workday. Id. at 665-67. She

opined, however, that Plaintiff would be able to maintain concentration and attention for

two-hour periods of time. But she tempered this opinion, writing, “If he is doing simple,

routine, repetitive tasks in an area where he works alone, he is more likely to be able to

concentrate.” Id. at 667.

        Dr. Bonds concluded—based on her clinical findings during her November 2013

evaluation, her diagnoses of Generalized Anxiety Disorder, Dysthymic Disorder, and

Plaintiff’s then GAF of 50 2—Plaintiff would be off task twenty percent of the time. Id. at

670. And, in the end, Dr. Bonds reported, “At this time, [Plaintiff] does not seem stable

enough to participate in vocational rehabilitation. After he has made some gains in terms of

decreased anxiety and depression and increased ability to handle stress, then he should

resume his efforts to return to work.” Id. at 507.

        In December 2013, psychologist Leslie Rudy, Ph.D., examined the record—including

Dr. Bonds’ November 2013 evaluation—for the Ohio Bureau of Disability Determinations.

She believed that Plaintiff was moderately limited in his ability to complete a normal

workday and workweek due to his difficulty with his “processing speed per test result. He

can carry out 1-4 step tasks that do not have strict time or production requirements.” Id. at



2
 A GAF (Global Assessment of Functioning) of 50 indicates a person with serious symptoms or serious impairment in
social, occupational, or school functioning. See Diagnostic and Statistical Manual of Mental Disorders-TR, p. 34 (4th
Edition, Text Revision 2000). The latest edition of this Manual (DSM V) does not include the GAF scale.


                                                          6
PageID #130. She thought that Plaintiff was markedly limited in his ability to interact

appropriately with the general public; moderately limited in his ability to accept instructions

and criticism from supervisors; and moderately limited his ability to get along with

coworkers or peers without distracting them or exhibiting behavioral extremes.” Id.

       Dr. Bonds opined that Plaintiff was not significantly limited in his ability to maintain

socially appropriate behavior or maintain neatness and cleanliness. She reasoned that

although Plaintiff endorses problems with anxiety in public settings, he spends time with his

girlfriend, he was cooperative during Dr. Bonds’ exam, and he can interact in setting where

public contact is not required, and contact with coworkers and supervisors is superficial. Id.

at 131. In February 2014, Aracelis Rivera, Psy.D., reviewed the record and repeated Dr.

Rudy’s opinions. Id. at 146-48.

       Neither Dr. Lesley nor Dr. Rudy had the benefit of the information and opinions Dr.

Bonds provided in her later-issued (in 2014) interrogatory answers.

III.   Standard of Review and ALJ Hockensmith’s Decision

       Review of ALJ Hockensmith’s decision considers whether he applied the correct

legal standards and whether substantial evidence supports his findings. Blakley v. Comm’r

of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 745-46 (6th Cir. 2007). Substantial evidence consists of “more than a scintilla of

evidence but less than a preponderance….” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007); see Lawson v. Comm’r of Soc. Sec., 3:17cv119, 2018 WL 3301421, at

*4 (S.D. Ohio 2018) (Ovington, M.J.), Report & Recommendations adopted, 2018 WL

3549787, at *1 (S.D. Ohio 2018) (Rice, D.J.).

                                                7
          The ALJ reviewed the evidence and evaluated Plaintiff’s disability status under a

each of the five sequential steps set forth in the Social Security Regulations. See 20 C.F.R.

§§ 404.1520, 416.920. 3 His more pertinent findings began at step two where he found that

Plaintiff had severe impairments—degenerative disc and joint disease of the spine, chronic

obstructive pulmonary disease, chronic liver disease, anxiety disorder, depressive disorder,

and a history of polysubstance abuse. At step three the ALJ found that Plaintiff’s

impairments did not automatically qualify him for benefits. (Doc. #6, PageID #s 731-33).

         At step four, the ALJ concluded that the most Plaintiff could do (his residual

functional capacity, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002)),

consists of “light work” with thirteen limitations. He found, for example:

         (1) no climbing of ladders, ropes, or scaffolds… (7) no more than simple,
         routine tasks; (8) in a static work environment with few changes in routine; (9)
         new tasks would require demonstration or repeated instructions and changes
         would require some supervisory support not lasting more than 30 days; (10) no
         fast paced production quotas; (11) no direct dealing with the public; (12)
         occasional and superficial contact with coworkers and supervisors (supervisors
         would retain the ability to check in on the worker and provide some feedback
         on an occasional basis); and (13) no tandem tasks or collaborative work.

Id. at 733.

         The ALJ concluded at step five that there were many full-time jobs Plaintiff could

perform. These main findings led the ALJ to ultimately conclude that Plaintiff was not

under a disability and not eligible to receive Disability Insurance Benefits or Supplemental

Security Income.




3
 Further citations to social security regulations will identify the pertinent Disability Insurance Benefits regulation with
full knowledge of the corresponding Supplemental Security Income regulation.

                                                             8
IV.    Discussion

       Plaintiff finds fault with the ALJ’s evaluation of Dr. Bonds’ opinions and the

opinions of Drs. Rudy and Rivera. Some applicable law will lead the way to Plaintiff’s

specific arguments.

       Medical evidence in social security cases typically includes medical records and

opinions provided by physicians or psychologists. The Social Security Administration ranks

the validity of medical opinions in general terms, explaining, “Generally, we give more

weight to the medical opinions of a source [physician or psychologist] who has examined

you than to the medical opinion of a … source who has not examined you.” 20 C.F.R. §

404.1527(c)(1); see Rogers, 486 F.3d at 242. The Administration further explains,

“Generally, we give more weight to medical opinions from your treating sources ….” See 20

C.F.R. § 404.1527(c)(2). “In the hierarchy of opinions, the opinion of a non-examining

physician is entitled to the least weight.” Grecol v. Halter, 46 F. App’x 773, 775 (6th Cir.

2002) (citing Lashley v. Sec’y of HHS, 708 F.2d 1048 (6th Cir. 1983); Allen v. Califano, 613

F.2d 139 (6th Cir. 1980)).

       “The regulations provide progressively more rigorous tests for weighing opinions as

the ties between the source of the opinion and the individual become weaker.” Gayheart v.

Comm’r of Social Sec., 710 F.3d 365, 375 (6th Cir. 2013) (citation omitted).

       In the present case, the record does not contain a treating psychologist or

psychiatrist’s opinions. Consequently, in the preset case, Dr. Bonds—a one-time

examiner—stands atop the hierarchy, while Drs. Rudy and Rivera—non-examining record

reviewers—stand lower on the hierarchy. See id; see also Gayheart v. Comm’r of Soc. Sec.,

                                               9
710 F.3d 365, 376 (6th Cir. 2013) (discussing 20 C.F.R. § 404.1527 and Soc. Sec. R. 96-2p,

1996 WL 374188, at *5 (July 2, 1996)).

       The hierarchy, however, is only the starting point. “The Commissioner … weighs

these opinions based on the examining relationship (or lack thereof), specialization,

consistency, and supportability, but only if a treating-source opinion is not deemed

controlling. Other factors ‘which tend to support or contradict the opinion’ may be

considered in assessing any type of medical opinion. Gayheart, 710 F.3d at 376 (quoting, in

part, 20 C.F.R. § 404.1527(c)).

       In the present case, the ALJ weighed Dr. Bonds’ opinions as follows:

       The report and opinion provided by Dr. Bonds in conjunction with a vocational
       rehabilitation consultation in 2013, as well as the responses to interrogatories
       propounded by the claimant’s representative in 2014, were considered and
       given some weight to the extent that they were based on in-person mental status
       examination and objective testing (Exhibits 5F and 14F); however, this was a
       one-time examination and the opinions rendered are at times internally
       inconsistent, so they were not given great weight. Notably, Dr. Bonds indicates
       at various points that the claimant is capable of certain forms of work,
       particularly if his symptoms improve (which they did, as noted previously), and
       then alternatively states that he would be unable to handle typical work
       situations. Similarly, Dr. Bonds indicates that the claimant has only moderate
       levels of functional limitation, but then indicates that he would be off task 20%
       of the workday and would not be stable enough to participate in vocational
       rehabilitation. The numerous equivocations by Dr. Bonds in Exhibits 5F and
       14F renders it difficult to give any more than limited weight to the opinions,
       particularly as the claimant has shown improvement in his mental health with
       treatment.

(Doc. #6, PageID #s 737-38).

       The ALJ erred by discounting Dr. Bonds’ opinions based on the fact that she

performed “a one-time examination.” Id. at 737. To the extent the ALJ viewed Dr. Bonds’

status as a one-time examiner to support discounting her opinions makes sense only when

                                              10
compared with the opinions provided by a treating medical source, of which there were

none, or if a treating psychologist or multi-time examiner had provided opinions contrary to

Dr. Bonds. It would then be relevant to the evaluation of Dr. Bonds’ opinions that she

examined and evaluated Plaintiff only once.

       Even if this was not error, the ALJ failed to realize that Dr. Bonds’ one-time

examination should have been generally given more weight than the opinions of the record-

reviewing consultants Drs. Rudy and Rivera. Because they never saw or examined Plaintiff,

their opinions generally fell below Dr. Bonds’ opinion on the hierarchy of medical-source

opinions. See 20 C.F.R. §404.1527(c)(1) (“Generally, we give more weight to the medical

opinion of a source who has examined you than to the medical opinion of a medical source

who has not examined you.”). By discounting Dr. Bonds’ opinion because she was an

examiner while elsewhere assigning great weight to the opinions of non-examiners, ALJ

Hockensmith inverts the regulatory-opinion-weighing hierarchy.

       ALJ Hockensmith also erred in his description of Dr. Bonds’ opinions as “internally

inconsistent” and therefore undeserving of significant weight. For example, the ALJ argues

it is inconsistent that Dr. Bonds would find Plaintiff unable to handle particular work

situations while elsewhere indicating that Plaintiff could perform certain types of work

given better control of his symptoms. Yet Dr. Bonds actually found Plaintiff much less able

to work. She wrote, “At this time Steven does not seem stable enough to participate in

vocational rehabilitation. After he has made some gains in terms of decreased anxiety and

depression and increased ability to handle stress, then he should resume his efforts to return

to work.” Id. at 507. Contrary to ALJ Hockensmith’s findings, there is no inconsistency

                                              11
whatsoever to be found here as Plaintiff’s potential ability to “resume his efforts to return to

work” at some indefinite point in the future where his anxiety and depression might be

better managed is not at all inconsistent with Dr. Bonds’ identification of disabling

limitations for the period of time before any such hypothetical improvement. And it was

unreasonable for ALJ Hockensmith to reject Dr. Bonds’ opinions based on the idea that

Plaintiff’s conditions had improved without both identifying when such improvement took

place and issuing separate residual functional capacity findings for the pre- and post-

improvement periods of alleged disability.

       ALJ Hockensmith further errs in finding Dr. Bonds’ identification of disabling

symptoms inconsistent with his belief that the psychologist elsewhere “indicates that the

claimant has only moderate levels of functional limitation.” Id. at 737-38. While Dr. Bonds

indicated “moderate” limitations in the broader functional domains relevant to considering

Plaintiff’s mental impairments under the Commissioner’s listings (i.e. the paragraph B

criteria), that in no way negates the specific functional restrictions she elsewhere identified

in her report. See id. at 664-70. This is because the paragraph B criteria do not themselves

directly correlate with discrete functional limitations considered when assessing a claimant’s

residual functional capacity. Consequently, Dr. Bonds’ ratings of Plaintiff’s paragraph B do

reasonably support the ALJ’s rejection of her opinions as they relate to Plaintiff’s residual

functional capacity.

       Lastly, the ALJ did not notice that Drs. Rudy and Rivera examined only eight

exhibits present in the administrative record at the time of their review in December 2013

and February 2014, respectively. This fact was particularly significant given their general

                                               12
status at the lowest level of medical-source-opinion hierarchy. See Miller v. Comm’r of Soc.

Sec., 811 F.3d 825, 834 (6th Cir. 2016) (“Where the non-examining source did not review a

complete case record, we require some indication that the ALJ at least considered these facts

before giving greater weight to an opinion from the non-examining source. (citation and

quotation marks omitted)).

        Accordingly, for all the above reasons, Plaintiff’s Statement of Errors is well taken. 4

V.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments, see

Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by substantial

evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

        Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify,

or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under

sentence 4 may result in the need for further proceedings or an immediate award of benefits.


4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.
                                                      13
E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The

latter is warranted where the evidence of disability is overwhelming or where the evidence

of disability is strong while contrary evidence is lacking. Faucher v. Sec’y of Health &

Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       This is an unusual case that requires a remand for further proceedings even though

the evidence of disability is strong while contrary evidence is lacking. First the evidence:

Dr. Bonds’ report and her opinion that Plaintiff would be off-task twenty percent of the

workday stands essentially unrefuted because the non-examiners Dr. Rudy and Rivera

reviewed a record that was far from complete in December 2013 and February 2014. Yet

Dr. Bonds also opined that Plaintiff’s work abilities would improve with concomitant

improvement in the severity of his symptoms. As discussed above, substantial evidence

does not support the ALJ’s finding that such improvement occurred. There is, moreover,

evidence that Plaintiff has sporadically engaged in drug or alcohol abuse and unsuccessful

substance-abuse treatment, which tends to show periods of decompensation and which no

ALJ has considered.

       Despite such evidence, there has been no administrative decision about whether

Plaintiff’s episodic substance abuse is “a contributing factor material to the Commissioner’s

determination that [he] is disabled.” 42 U.S.C. § 423(d)(2)(C).

       The Commissioner’s regulation explains that “[t]he key factor” in determining
       whether drug or alcohol abuse is material in a given case is whether the claimant
       would still be disabled if he or she stopped using drugs or alcohol. 20 C.F.R. §
       404.1535. Substance abuse is not considered until the Commissioner first
       makes a finding that a claimant is disabled. See id. (“If we find that you are
       disabled...we must determine whether your drug addiction or alcoholism is a
       contributing factor material to the determination of disability.”).

                                              14
Gayheart, 710 F.3d at 380. The ALJ did not examine whether Plaintiff’s substance abuse

was material probably because he found that Plaintiff was not under a disability.

          Although there is strong evidence that Plaintiff is under a disability and contrary

evidence is lacking, a remand for an award of benefits is not warranted due to the absence of

a determination at the administrative level of whether Plaintiff’s substance abuse is “a

contributing factor material to the Commissioner’s determination that [he] is disabled.” 42

U.S.C. § 423(d)(2)(C). However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration for this determination. See id.; see also Gayheart, 710 F.3d

at 380.

                        IT IS THEREFORE RECOMMENDED THAT:

          1.     The Commissioner’s non-disability decision on May 29, 2018 be vacated;

          2.     A finding be made that Plaintiff Steven Art is under a “disability”; yet, rather
                 than an award of benefits at this time, this matter be REMANDED to the
                 Social Security Administration under sentence four of 42 U.S.C. § 405(g) for
                 further consideration consistent with this Report and Recommendations, and
                 any decision adopting this Report and Recommendations; and

          3.     The case be terminated on the Court’s docket.


September 3, 2019                                     s/Sharon L. Ovington
                                                      Sharon L. Ovington
                                                      United States Magistrate Judge




                                                 15
                         NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
directs. A party may respond to another party’s objections within FOURTEEN days after
being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             16
